Citation Nr: 0800856	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-24 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the lumbar spine disability.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from June 1975 to October 
1986.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in January 2005.

After the Statement of the Case (SOC) was issued in July 
2005, the appellant submitted additional evidence concerning 
his claims in March 2007, and June 2007; this evidence 
consisted of VA and private treatment records.  The appellant 
also submitted written waivers of review of that evidence by 
the agency of original jurisdiction and therefore referral to 
the RO of evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant has not demonstrated any ankylosis of the 
thoracolumbar spine.

2.  The appellant has demonstrated a combined range of motion 
of the thoracolumbar spine limited to 120 degrees when pain 
and fatigue are considered.

3.  The appellant has not demonstrated forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.

4.  The appellant has not had incapacitating episodes 
involving the lumbar spine of a duration of at least four 
weeks during any 12 months.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent have 
not been met for the appellant's lumbar spine disability.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant, in April 2004, that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate his 
increased rating claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to notify the AOJ of any evidence that pertained 
to his claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO advised the 
appellant of such information relating to disability ratings 
effective dates in a March 2006 letter.  Furthermore, there 
is no indication of the veteran being prejudiced as a result 
of this notice.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished in this case, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records.  The appellant was afforded a 
VA medical examination that was conducted in November 2004.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, the existence of any additional evidence 
that is necessary for a fair adjudication of the lumbar spine 
increased rating claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of his increased rating claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The appellant was provided with notice as to the clinical 
evidence necessary to establish an increased rating, as well 
as the assistance VA would provide.  Proceeding with this 
case in its current procedural posture would not therefore 
inure to the appellant's prejudice.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

The appellant contends that his lumbar spine disability at 
issue in this case is more severely disabling than reflected 
by the 20 percent evaluation currently in effect.  

The appellant submitted his claim for an increased rating in 
April 2004.  Effective September 26, 2003, the diagnostic 
codes for rating diseases and injuries of the spine were re-
designated as Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply: a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  In this 
case, no ankylosis of any kind of the thoracolumbar spine has 
been clinically demonstrated.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).  No such abnormalities have been 
clinically demonstrated.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In addition, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The appellant underwent a VA medical examination in November 
2004; he complained of back pain that was excruciating.  He 
said that he had pain every day and that the pain was 
increased with walking and standing.  There were no flare-ups 
of pain.  The appellant has not had any back surgeries.  On 
physical examination, he was noted to ambulate without 
difficulty.  There was no tenderness to palpation over the 
lower back.  Straight leg raises were negative.  The 
appellant exhibited 90 degrees of extension; 30 degrees of 
flexion; 30 degrees of right and left lateral flexion; and 30 
degrees of right and left rotation.  There was no objective 
evidence of pain or discomfort on motion.  Motor and sensory 
loss symptoms were attributed by the examiner to the 
appellant's previous stroke.  The alignment of the 
appellant's spine was normal.  Radiographic examination of 
the lumbar spine revealed decreased disc spaces.  The 
examiner found that the appellant had degenerative disc 
disease (DDD).  The examiner also stated that the appellant 
did not have any further loss of range of motion secondary to 
pain, weakness or incoordination.

Review of the appellant's VA outpatient treatment record 
dated between July 2003 and February 2007, reveals that, in 
April 2004, the appellant reported having muscle spasms from 
standing too long, as well as severe pain.  On physical 
examination, his range of motion was full and there was no 
tenderness of the lumbar spine area.  In February 2005, 
radiographic examination revealed lower lumbar and 
lumbosacral bi-level disc derangement.  In April 2005, 
straight leg raising was positive on the left at 30 degrees.  
In May 2005, there was lower back sacral area tenderness on 
deep palpation.  In June 2005, the appellant complained of 
pain going down into his legs.  He demonstrated forward 
flexion that was 60 percent of normal; extension that was 75 
percent of normal; and right and left side bending that was 
75 percent of normal.  Sensation was intact to touch in both 
lower extremities.  The appellant's gait was mildly antalgic.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board 
finds that an evaluation in excess of 20 percent is not 
warranted for the lumbar spine disability.  An evaluation in 
excess of 20 percent is not appropriate pursuant to the 
current rating criteria because the clinical evidence of 
record does not show limitation of flexion of the 
thoracolumbar spine that is less than 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  Specifically, while 
the medical evidence of record shows that the appellant's 
range of thoracolumbar spine motion is restricted, the 
restriction of his range of motion is not commensurate with 
the next higher rating.  Furthermore, no ankylosis of the 
lumbar spine has been clinically demonstrated in the medical 
evidence of record.  In the absence of further limitation of 
motion as enumerated above or ankylosis of any portion of the 
spine, an evaluation in excess of 20 percent is not 
warranted.

As previously noted, incapacitating episodes having a total 
duration of at least four weeks during the past 12 months 
warrant a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  Incapacitating episodes are those of acute signs 
and symptoms that require bed rest prescribed by a physician 
and treatment by a physician.  Id.  "Chronic" orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.  In 
this case, the clinical evidence of record does not 
demonstrate the existence of incapacitating episodes as 
defined by regulation.  Furthermore, there are no definitive 
neurological manifestations demonstrated in the clinical 
evidence of record.  There is no bowel or bladder impairment 
that would warrant a separate rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1).

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated the existence of some pain on 
motion, as well as some tenderness to palpation.

Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as 
well as due consideration to the provisions of 38 C.F.R. 
§§ 4.7, 4.10 and 4.40, the medical evidence of record shows 
that the appellant's orthopedic lumbar symptomatology does 
not approximate the schedular criteria for an evaluation  in 
excess of 20 percent.  The pain and functional limitations 
caused by the lumbar spine disorder are contemplated in the 
evaluation for the orthopedic symptomatology of the lumbar 
spine that is represented by the current 20 percent rating.  

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Board has considered whether a staged rating is appropriate.  
The Board has not found any variation in the appellant's 
symptomatology or clinical findings that would warrant the 
assignment of any staged ratings in this case.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the lumbar spine 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected lumbar spine disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for lumbar spine disabilities, but 
the required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
service-connected lumbar spine disability, and he has not 
demonstrated marked interference with employment due to that 
disability.  

There is no objective evidence of any symptoms due to the 
service-connected lumbar spine disability that are not 
contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

An evaluation in excess of 20 percent for the lumbar spine 
disability is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The record reflects that the appellant has been awarded a 30 
percent disability rating for his hypertension disability 
under Diagnostic Code 7202 (cardiomyopathy).  Under that 
code, a 30 percent evaluation is assigned when a workload of 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7020.  A 60 percent evaluation is warranted when there is 
more than one episode of congestive heart failure in the past 
year, or a workload of 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent evaluation is 
assigned when there is chronic congestive heart failure, or a 
workload of 3 METs (metabolic equivalent) or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

The Board notes that the appellant underwent a VA medical 
examination of the heart in October 2004.  However, neither 
the findings noted in the report of this examination nor in 
any subsequent medical evidence are sufficient so as to allow 
the Board to rate his disability because the examiner did not 
evaluate the appellant's heart disability in metabolic 
equivalents (METS).  Furthermore, although an ejection 
fraction, a criterion pertinent to the criteria for the 60 
and 100 percent ratings, was noted on the October 2004 
examination report, other pertinent findings for rating 
purposes including identifying symptoms of dyspnea, fatigue, 
angina, and dizziness were not reported.  Therefore, because 
the most recent VA examination did not include testing to 
determine METS, the Board concludes that a remand of this 
issue is necessary so that the appellant can undergo another 
VA cardiology examination.
As for the appellant's cerebrovascular accident (CVA) 
residuals, including right-sided weakness, these are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8009, used for the evaluation of hemorrhage from the 
brain vessels.  The notes following 38 C.F.R. § 4.124a, 
Diagnostic Codes 8007, 8008, and 8009 for embolism, 
thrombosis, and hemorrhage, respectively, of brain vessels 
provide that following an initial rating of 100 percent for 
six months, the disability shall be rated thereafter based on 
residuals, at a minimum rating of 10 percent.

Neurological conditions, except as otherwise provided, will 
be rated in accordance with a schedule of ratings set out at 
38 C.F.R. Part 4, § 4.124a, which provides that, with the 
exceptions noted, disability from the following diseases and 
their residuals may be rated from 10 percent to 100 percent 
in proportion to the impairment of motor, sensory, or mental 
function.  Consideration is supposed to be given to 
especially psychotic manifestations, complete or partial loss 
of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  The record contains an 
October 2004 VA examination report which indicated that the 
appellant had some residual problems with weakness and 
coordination that affected his ambulation.  The appellant 
also complained of vision decrease which might be related to 
his CVA.  In light of the fact that these conditions are 
possibly attributable to the appellant's CVA, the question 
arises as to whether he should retain the separate "minimum" 
evaluation for the stroke, as opposed to the assignment of 
separate evaluations for the stroke residuals.  Accordingly, 
the Board believes that a VA examination would prove helpful 
in addressing this matter and assigning the appropriate 
evaluation(s).

Likewise, while the October 2004 VA examiner opined that the 
appellant's service-connected high blood pressure was causing 
renal disease, the RO has not rated that condition 
separately, but rather has lumped the renal disease in with 
the cardiac evaluation under Diagnostic Code 7020.  On 
remand, consideration must be given to a separate evaluation 
under an appropriate renal code, such as Diagnostic Code 
7534, atherosclerotic renal disease.

Finally, the appellant's claim for a TDIU was denied at least 
in part because his service-connected disorders currently 
have a combined rating of 50 percent, which does not meet the 
scheduler criteria for a TDIU.  38 C.F.R. § 4.16(a).  
However, since the determination as to the assignment of 
separate evaluations for the renal disease and the residuals 
of the CVA could increase the appellant's overall evaluation, 
the claim for a TDIU must be remanded.  In addition, the 
AMC/RO should determine whether extraschedular consideration 
for a TDIU is warranted under 38 C.F.R. § 4.16(b).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claim that he has in his possession.

2.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
government or private physicians and/or 
medical facilities that have provided him 
with any treatment for any medical 
condition since 2003, and secure all 
available relevant reports not already of 
record from those sources.  In 
particular, records should be obtained 
from the Leesburg Regional Medical Center 
and any VA facility that treated the 
veteran  

To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

3.  The veteran should be scheduled for 
appropriate VA medical examination(s) of 
his general medical condition.  These 
medical examination(s) should be broad 
enough to cover all diseases, injuries, 
and residual conditions which are 
suggested by the veteran's complaints, 
symptoms or findings.  All pathology and 
limitations should be set forth in 
detail.  All complaints or symptoms 
having a medical cause should be covered 
by a definite diagnosis.  The examining 
physician(s) must review the appellant's 
claims file in conjunction with the 
examination(s).  Opinions should be 
provided based on review of the claims 
file alone if the appellant fails to 
report for the examination(s).

The AMC/RO is to ensure that the veteran 
is properly evaluated for his stroke 
residuals.  In this regard, the examiner 
is to especially consider and document 
any psychotic manifestations, complete or 
partial loss of use of one or more 
extremities, speech disturbances, 
impairment of vision, disturbances of 
gait, tremors, visceral manifestations, 
etc., referring to the appropriate bodily 
system of the schedule, which are 
believed to be attributable to the 
veteran's CVA, as opposed to any of his 
other service-connected or non-service-
connected disorders.  

All necessary tests, as well as any other 
recommended examinations, should be 
conducted and all clinical manifestations 
attributable to each disability should be 
reported in detail.  The rating criteria 
for Diagnostic Code 7020, including 
establishing or estimating a cardiac 
workload assessment reported in METs with 
comments as to whether a particular 
workload of METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
must be addressed, as should the criteria 
for atherosclerotic renal disease.  If 
any of the testing information required 
by the pertinent Diagnostic Codes cannot 
be provided, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examiners should describe in detail 
the impact, if any, that the appellant's 
service-connected disabilities have on 
his employability as opposed to the 
impact the veteran's non-service-
connected conditions have on his 
employability.

4.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  After completion of the above, the 
AMC/RO should again adjudicate the 
appellant's unemployability claim on the 
appropriate legal basis and with 
consideration of all pertinent 
regulations.  The AMC/RO should consider 
whether there are any factors that would 
warrant a higher rating for the 
appellant's disabilities, such as the 
assignment of separate ratings for the 
renal or neurological manifestations of 
the cardiac and CVA disabilities, or 
extra-schedular consideration, and/or 
referral to the Under Secretary for 
Benefits or the Director, VA Compensation 
and Pension Service for assignment of 
extraschedular rating for the appellant's 
disabilities under the provisions of 
38 C.F.R. § 3.321.  

The AMC/RO should address the question of 
whether the veteran is able to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities and this particular 
veteran's past employment and educational 
history, keeping in mind that marginal 
employment (i.e., that which does not 
permit the individual to earn a "living 
wage" does not constitute substantially 
gainful employment.  Moore v. Derwinski, 
1 Vet. App. 356 (1991).

6.  If the TDIU benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on that claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


